Citation Nr: 1107494	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for headaches due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Loeb







INTRODUCTION

The Veteran had active service from November 1980 to April 1998.  

In October 2008, the Board of Veterans' Appeals (Board) denied 
service connection for posttraumatic stress disorder (PTSD) and 
vision problems due to an undiagnosed illness; denied a rating in 
excess of 20 percent for low back strain, and remanded the issues 
of service connection for a gastrointestinal condition and 
headaches due to an undiagnosed illness to the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO) for additional development.  

An April 2010 rating decision granted service connection for acid 
reflux and assigned a noncompensable evaluation effective 
November 4, 2004.  As the issue of service connection for a 
gastrointestinal condition has been granted, it is no longer part 
of the Veteran's appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service connection 
is granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection).

The Veteran was sent a VA development letter in October 2008, and 
a VA examination was conducted in December 2008.  Based on the 
actions taken by the RO, there has been substantial compliance 
with the October 2008 remand.

The file contains May 2010 correspondence from the Veteran's 
attorney, expressing disagreement with an April 2010 rating 
decision, which according to Veteran's counsel denied service 
connection for a sleep disorder characterized as insomnia/ sleep 
apnea and also denied reopening of the Veteran's claim of service 
connection for PTSD.  

The April 2010 rating decision is not on file.  The RO must 
therefore clarify whether an April 2010 rating decision was 
issued; and if so whether the Veteran's correspondence 
constitutes a timely notice of disagreement as to that rating 
decision.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for headaches due 
to an undiagnosed illness, and he has otherwise been assisted in 
the development of his claim.

2.  The Veteran's statements that he has experienced headaches 
since service are non-credible.

3.  A December 2008 VA examiner's conclusion, based on physical 
examination and a review of the claims files, that the Veteran 
has tension headaches that are not due to service is competent, 
credible, and highly probative evidence.

4.  The Veteran does not have headaches that are due to an event 
or incident of his active service, to include as a manifestation 
of an undiagnosed illness.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
headaches, including as due to an undiagnosed illness are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in February 2005, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection.  A subsequent VCAA letter was sent to the 
Veteran in October 2008.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files after either of the 
letters.  

A March 2006 letter to the Veteran provided information 
concerning evaluations and effective dates that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in 
December 2008.

All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the issue 
decided herein.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  All 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran seeks service connection for headaches due to an 
undiagnosed illness.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and that the appeal will be denied.  The Veteran is 
diagnosed with a specific disability, which precludes service 
connection for an "undiagnosed illness" under law; and the 
preponderance of the evidence is against a finding that the 
diagnosed illness is related to military service.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Under the provisions of specific legislation enacted to assist 
Veterans of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term 
"qualifying chronic disability" means a chronic disability 
resulting from an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined as a 
cluster of signs or symptoms; or, any diagnosed illness that VA 
determines in regulations warrants a presumption of service-
connected.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a chronic multisymptom illness include: (1) fatigue, 
(2) unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, (8) 
signs or symptoms involving the upper or lower respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) abnormal 
weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been 
attributed to a known clinical diagnosis in the particular 
Veteran's case being considered, service connection may not be 
provided under the specific provisions pertaining to Persian Gulf 
Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317( d)(2).

The Veteran's Report of Separation from the Armed Forces (DD 214) 
shows that he received a Southwest Asia Service Medal with one 
Bronze Service Star, an award that is indicative of service 
during the Persian Gulf War.  Thus, the Veteran is a "Persian 
Gulf Veteran" and can avail himself of the provisions relating to 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The identification of a diagnosis, per se, renders consideration 
of an "undiagnosed illness" under statute and regulation 
inappropriate.  See VAOGCOP 8-98 (In addressing the question of 
whether VA may pay compensation under 38 U.S.C.A.   § 1117 for 
disability manifested by symptoms that either elude diagnosis or 
are attributed to a poorly- defined disease such as chronic 
fatigue syndrome or fibromyalgia, it is held that section 1117(a) 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to "undiagnosed 
illness" and may not be construed to authorize presumptive 
service connection for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined.).

The Veteran's service treatment records reveal that he complained 
in January 1983 of chest pains, fever, headaches, and dizziness; 
he was diagnosed with a resolving viral syndrome.  He complained 
in April 1985 of a three week history of headache, nose and eye 
watering, and coughing; he was diagnosed with a cold.  The 
Veteran did not note a history of headaches on service medical 
history reports dated in October 1987 and June 1990; he was 
considered to be normal on examination in June 1990.  When 
examined in May 1996, there was no notation of headaches.

VA treatment records dated from March 2004 to April 2008 reveal 
that in August 2006, the Veteran complained of headaches, pain in 
the back of his neck, and pain in his upper back between his 
shoulder blades the day after being rear ended in a motor vehicle 
accident (MVA).  Headache complaints were noted on VA psychiatric 
evaluation in May 2007.

The Veteran complained on VA evaluation in December 2008 of 
headaches once or twice a month that began around the time that 
he was released from service.  He said that he also had nausea 
and light sensitivity.  Physical examination did not reveal any 
abnormality.  Tension-type headaches were diagnosed; and, after 
reviewing the file, the examiner concluded that the Veteran's 
tension headaches did not appear as a significant complaint until 
after his MVA and were unrelated to 
service.  Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. 
Brown, 8 Vet.App. 332 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder); but see  
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (Holding that it is 
not necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).    

The above medical evidence does not show a diagnosis of headaches 
in service.  Although there is a recent diagnosis of tension-type 
headaches, this cannot serve as a basis for service connection 
under undiagnosed illness presumptions because the Veteran's 
tension headaches are attributed to a known diagnosis and there 
is no competent medical evidence relating his headaches to active 
service to support a grant of direct service connection.

The Board has considered the written statements on file in 
support of the Veteran's service connection claim.  To the extent 
that he has alleged that he has had chronic headaches since 
service, the Board finds this contention not credible, as the 
objective evidence of record does not substantiate his 
allegation.  Although the Veteran complained of occasional 
headaches on VA examination in September 1998, no headache 
disorder was diagnosed.  Subsequent treatment records show that 
the Veteran did not complain of headaches until after a MVA in 
August 2006.  The absence of headache complaints in service 
unrelated to a viral infection or cold, the evidence of chronic 
headache problems for several years after 1998, and the August 
2006 notation that he began having headaches after his MVA 
contradict the Veteran's assertion. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for headaches is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


